UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------- - ------------------------- -- -- - X

UNITED STATES OF AMERICA
                                                                            SEALED ORDER
            - v. -

BINYAMIN MAZOLA ,                                                           19 Cr .

                                Defendant.
- - - - - - - - - - - - - -- -- - - - -- - - - - - - - - - - - -- - --- X

                WHEREAS an application has been made by the United

States of America , with the defendant 's consent , for the

temporary sealing of filings and other docket entries in the

above - captioned case , and the captioning of the case as United

States v . John Doe in the public docket ; and

                WHEREAS ,        an     application           has     been made          by the   United

States of Amer i ca ,             with the consent of the defense ,                         requesting

that (1) the Indictment in the above - referenced case pertaining to

defendant BINYAMIN MAZOLA (the " MAZOLA Indictment " ) , remain under

seal until further order of the Court ; and (2) the docket in this

matter be sealed until further order of the Court ; and

                WHEREAS ,         the     Court        finds        that      if   the    Government ' s

application is not granted , ongoing law enforcement investigations

into ,     among        other         things ,       narcotics              trafficking     and   money

launder i ng , are likely to be compromised ;




                                                        1
          IT IS HEREBY ORDERED that (1) the SAAB Indictment remain

under seal until further order of the Court ; and (2) the docket in

this matter be sealed until further order of the Court ;

          IT IS FURTHER ORDERED that this Order and the related

Affirmation be sealed and their docketing delayed until further

order of the Court ; and

          IT IS FURTHER ORDERED that if at any point the Government

believes , based on new information or for any other reason , that

it is no longer necessary to maintain this matter under seal with

delayed docketing , the Government shall so advise the Court without

delay .

Dated:    New York , New York
          November 15, 20 19




                                HONORABLE KATHARINE H. PARKER
                                United States Magistrate Judge
                                Southern District of New York
